Exhibit 10.1

Amendment No. 6 to Manufacturing Agreement and Consent

This AMENDMENT NO. 6 (“Amendment No. 6”) to the Manufacturing Agreement (as
defined below) is effective on the 26th day of February 2019.

BETWEEN:  

 

1.

INSYS MANUFACTURING, LLC, a company organized and existing under the laws of the
State of Texas, with a place of business at 1333 S. Spectrum Blvd., Suite 100,
Chandler, AZ 85286 (hereinafter referred to as “COMPANY”); and

 

2.

RENAISSANCE LAKEWOOD, LLC, a limited liability company organized and existing
under the laws of the State of Delaware, having its principal place of business
at 1200 Paco Way, Lakewood, New Jersey, 08701 (formerly known as DPT Lakewood,
LLC (hereinafter referred to as “RENAISSANCE”). Renaissance and COMPANY are
collectively referred to hereinafter as the “Parties.”

BACKGROUND:

 

1.

INSYS THERAPEUTICS, INC. and RENAISSANCE entered into a Manufacturing Agreement
dated May 24, 2011, as amended October 29, 2013 (“Amendment No. 1”), April 30,
2015 (“Amendment No. 2”), August 18, 2015 (“Amendment No. 3”), July 14, 2016
(“Amendment No. 4”) and April 10, 2018 (“Amendment No. 5” and as amended, the
“Manufacturing Agreement”) for the supply of Product (as defined below).

 

2.

In connection with Amendment No. 4, RENAISSANCE agreed to the assignment by
INSYS THERAPEUTICS, INC. to COMPANY of all rights, title, interests, duties and
obligations under and to the Manufacturing Agreement.

 

3.

Pursuant to Section 2.4 of Amendment No. 5, COMPANY was required to purchase
certain quantities of Product or pay the equivalent amount to RENAISSANCE (the
“Take or Pay Requirement”).

 

4.

The Parties wish to settle the amount owed by COMPANY to RENAISSANCE for the
Take or Pay Amount under the terms and conditions set forth in this Amendment
No. 6.

 

5.

The Parties also wish to extend the term of the Manufacturing Agreement.

OPERATIVE PROVISIONS

 

1.

Definitions
All capitalized terms used in this Amendment No. 6 will have the meaning given
to them in the Manufacturing Agreement unless they are otherwise defined in or
varied by this Amendment No. 6.

 

2.

Settlement of Take or Pay Obligations

 

2.1

The Parties agree to the following terms in full and complete satisfaction of
COMPANY’s obligations under the Take or Pay Requirement:

•

COMPANY will pay RENAISSANCE $108,450.50 in consideration of COMPANY’s Take or
Pay obligation for 2017.  Invoice already received from Renaissance and accepted
by Insys.

 

--------------------------------------------------------------------------------

 

•

COMPANY will pay for all Product on all purchase orders for Product that are
currently issued and outstanding, a listing of which is attached as Schedule A
attached hereto.

•

COMPANY will enter into and perform its obligations under the Asset Purchase
Agreement dated as of even date herewith, which provides for the transfer of the
equipment (the “Equipment”) from COMPANY to RENAISSANCE, set forth on Schedule B
attached hereto.

RENAISSANCE acknowledges and agrees that upon COMPANY’s performance of its
obligations set forth above, it will be deemed to have completely and fully
satisfied the Take or Pay Requirement.

 

3.

Extension of Term

Section 4.1 of the Agreement is hereby deleted in its entirety and replaced with
the following:

“The term of this Agreement shall commence on the Effective Date hereof and will
continue until December 31, 2023, unless sooner terminated pursuant to paragraph
4.2 below.”

 

4.

Miscellaneous

Except as modified or amended in this Agreement, all other terms and conditions
of the Agreement, as amended, shall remain in full force and effect. This
Amendment No.6 may be executed in one or more counterparts, each of which is an
original, and all of which together constitute only one agreement between the
parties. Delivery of an executed counterpart’s signature page of this Agreement,
by facsimile, electronic mail in portable document format (.pdf) or by any other
electronic means intended to preserve the original graphic and pictorial
appearance of a document, has the same effect as delivery of an executed
original of this Agreement.




 

--------------------------------------------------------------------------------

 

Signed by the authorized representatives of the Parties on the date set out
above:

 

For and on behalf of

 

INSYS MANUFACTURING, LLC

 

 

 

 

Title: Chief Financial Officer

For and on behalf of

 

RENAISSANCE LAKEWOOD, LLC

 

 

 

 

Title: President and Chief Executive Officer

 

 

 




 

--------------------------------------------------------------------------------

 

Schedule A

Outstanding Purchase Orders

[The information contained in this schedule has been excluded because it is both
(i) not material and (ii) would be competitively harmful if publicly disclosed]




 

--------------------------------------------------------------------------------

 

Schedule B

Asset Purchase Agreement

ASSET PURCHASE AGREEMENT

between

INSYS MANUFACTURING, LLC

and

RENAISSANCE LAKEWOOD, LLC

dated as of

February 26, 2019




 

--------------------------------------------------------------------------------

 

ASSET PURCHASE AGREEMENT

 

This Asset Purchase Agreement (this “Agreement”), dated as of February 26, 2019
(“Effective Date”), is entered into between Insys Manufacturing, LLC, a limited
liability company organized and existing under the laws of the State of Texas,
with a place of business at 2700 Oakmont, Round Rock, TX 78665 (hereinafter
referred to as “Seller”) and Renaissance Lakewood, LLC, a limited liability
company organized and existing under the laws of the State of Delaware, having
its principal place of business at 1200 Paco Way, Lakewood, New Jersey, 08701
(formerly known as DPT Lakewood, LLC (hereinafter referred to as “Buyer”).

 

RECITALS

 

WHEREAS, INSYS THERAPEUTICS, INC. (hereinafter referred to as “INSYS”) and Buyer
entered into a Manufacturing Agreement dated May 24, 2011, as amended October
29, 2013 (“Amendment No. 1”), April 30, 2015 (“Amendment No. 2”), August 18,
2015 (“Amendment No. 3”), July 14, 2016 (“Amendment No. 4”) and April 10, 2018
(“Amendment No. 5”) and February 26, 2019 (“Amendment No. 6” and as amended, the
“Manufacturing Agreement”) for the supply of Product as defined in the
Manufacturing Agreement; and

 

WHEREAS, Seller wishes to sell to Buyer, and Buyer wishes to purchase from
Seller, the equipment as set forth on Schedule A attached hereto (the
“Equipment”), subject to the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE I

DEFINITIONS

 

The following terms have the meanings specified or referred to in this Article
I:

 

“Acceptance Notice” has the meaning set forth in Section 5.02.

 

“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. For the purpose of this Agreement, Affiliate of Seller
shall mean its subsidiaries.

 

“Assumed Liabilities” has the meaning set forth in Section 2.02.

 

“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in the United States of America are authorized or
required by Law to be closed

 

--------------------------------------------------------------------------------

 

for business.

 

“Encumbrance” means any lien, pledge, security interest, charge, claim, or other
similar encumbrance.

 

“Equipment” has the meaning set forth in the Recitals hereof.

 

“Force Majeure Event” has the meaning set forth in Section 8.12.

 

“Losses” has the meaning set forth in Section 7.01.

 

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, governmental authority, unincorporated organization, trust,
association or other entity.

 

“Purchase Price” has the meaning set forth in Section 2.03.

 

“Representative” means, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants and
other agents of such Person.

 

“Taxes” means all applicable federal, state, local, foreign and sales, or other
taxes, fees, assessments or charges of any kind whatsoever, together with any
interest, additions or penalties with respect thereto and any interest in
respect of such additions or penalties.

 

“Tax Return” means any return, declaration, report, claim for refund,
information return or statement or other document required to be filed with
respect to Taxes, including any schedule or attachment thereto, and including
any amendment thereof.

ARTICLE II

PURCHASE AND SALE

 

Section 2.01  Purchase and Sale of Assets. Subject to the terms and conditions
set forth herein, Seller shall and does hereby sell, assign, transfer, convey
and deliver to Buyer, and Buyer agrees to purchase from Seller, all of Seller’s
right, title and interest in the Equipment.

 

Section 2.02  Assumed Liabilities. Subject to the terms and conditions set forth
herein, Buyer shall assume and agree to pay, perform and discharge when due any
and all liabilities and obligations relating to the Equipment that arise after
Buyer takes possession of the Equipment pursuant to Section 2.03.

 

Section 2.03  Purchase Price. The purchase price for the Equipment is One
Million United States Dollars ($1,000,000 USD) (the “Purchase Price”). The
Purchase Price shall be paid to an account designated in writing by Seller to
Buyer, payable no later than thirty (30) days after Buyer issues its Acceptance
Notice pursuant to Section 5.02 and has taken possession of the Equipment at
Seller’s facility located 2700 Oakmont Drive, Round Rock, Texas 78665 (the
“Seller’s Facility”) pursuant to Section 6.01.  For the avoidance of doubt,
Buyer may not take possession of the Equipment prior to issuing its Acceptance
Notice.

 

--------------------------------------------------------------------------------

 

 

Section 2.04.  Seller’s Lien. Seller may hold and place a lien on the Equipment
as security for payment of the Purchase Price due under this Agreement in the
event that Buyer issues its Acceptance Notice pursuant to Section 5.02 and takes
possession of the Equipment pursuant to Section 2.03 and does not pay the
Purchase Price as set forth in Section 2.03.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller represents and warrants to Buyer that the statements contained in this
Article III are true and correct as of the date hereof and will be true and
correct as of the date that Buyer takes possession of the Equipment pursuant to
Section 2.03.

 

Section 3.01  Authority of Seller. Seller has all necessary limited liability
company power and authority to enter into this Agreement, to carry out its
obligations hereunder and to consummate the transactions contemplated hereby.
The execution and delivery by Seller of this Agreement, the performance by
Seller of its obligations hereunder and the consummation by Seller of the
transactions contemplated hereby have been duly authorized by all requisite
action on the part of Seller. This Agreement has been duly executed and
delivered by Seller, and (assuming due authorization, execution and delivery by
Buyer) this Agreement constitutes a legal, valid and binding obligation of
Seller, enforceable against Seller in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws and regulations affecting creditors’ rights generally
and by general principles of equity (regardless of whether enforcement is sought
in a proceeding at law or in equity).

 

Section 3.02  Title to the Equipment. Seller has good and valid title to the
Equipment, free and clear of any and all Encumbrances.

 

Section 3.03  No Other Representations and Warranties. Except for the
representations and warranties contained in this Article III, neither Seller nor
any of its Affiliates has made or makes any other express or implied
representation or warranty, either written or oral, on behalf of Seller,
including any representation or warranty as to the accuracy or completeness of
any information regarding the Equipment furnished or made available to Buyer and
its Representatives, or any representation or warranty arising from statute or
otherwise in law. The parties agree that Seller is selling the Equipment and
Buyer is purchasing the Equipment in “as is” condition.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer represents and warrants to Seller that the statements contained in this
Article IV are true and correct as of the date hereof.

 

Section 4.01  Authority of Buyer. Buyer has all necessary limited liability
company power and authority to enter into this Agreement, to carry out its
obligations hereunder and to consummate the transactions contemplated hereby.
The execution and delivery by Buyer of this Agreement, the performance by Buyer
of its obligations hereunder and the consummation by Buyer of the

 

--------------------------------------------------------------------------------

 

transactions contemplated hereby have been duly authorized by all requisite
action on the part of Buyer. This Agreement has been duly executed and delivered
by Buyer, and (assuming due authorization, execution and delivery by Seller)
this Agreement constitutes a legal, valid and binding obligation of Buyer
enforceable against Buyer in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws and regulations affecting creditors’ rights generally
and by general principles of equity (regardless of whether enforcement is sought
in a proceeding at law or in equity).

 

Section 4.02  Sufficiency of Funds. Buyer has sufficient cash on hand or other
sources of immediately available funds to enable it to make payment of the
Purchase Price and consummate the transactions contemplated by this Agreement.

 

Section 4.03  No Other Representations and Warranties. Except for the
representations and warranties contained in this Article IV, neither Buyer nor
any of its Affiliates has made or makes any other express or implied
representation or warranty, either written or oral, on behalf of Buyer with
respect to this Agreement or the subject matter hereof.

 

ARTICLE V

 

INSPECTION AND PUBLIC ANNOUNCEMENTS

 

Section 5.01  Inspection of the Equipment. Upon a mutually agreeable date and
time within one (1) month of the Effective Date, Seller shall (a) afford Buyer
and its Representatives reasonable access to and the right to inspect the
Equipment; (b) furnish Buyer and its Representatives with such operating and
other data and information related to the Equipment as Buyer or any of its
Representatives may reasonably request; and (c) instruct the Representatives of
Seller to cooperate with Buyer in its inspection of the Equipment; provided,
however, that any such inspection shall be conducted during normal business
hours upon reasonable advance notice to Seller, under the supervision of
Seller’s Representatives and in such a manner as not to interfere with the
conduct of Seller’s business. All requests by Buyer for access pursuant to this
Section 5.01 shall be submitted or directed to Mr. Reuben Nugent, Director of
Engineering or such other individuals as Seller may designate in writing from
time to time. Notwithstanding anything to the contrary in this Agreement, Seller
shall not be required to disclose any information to Buyer if such disclosure
would, in Seller’s sole discretion: (x) cause significant competitive harm to
Seller and its businesses; (y) jeopardize any attorney-client or other
privilege; or (z) contravene any applicable law, fiduciary duty or binding
agreement entered into prior to the Effective Date. Seller and Buyer can
mutually agree to extend the one (1) month time period for the inspection of the
Equipment.

 

Section 5.02  Buyer’s Acceptance of the Equipment.  Within five (5) Business
Days after inspecting the Equipment pursuant to Section 5.01, Buyer shall notify
Seller in writing of whether or not Buyer wishes to accept the Equipment (the
“Acceptance Notice”).  If the Acceptance Notice indicates that Buyer does not
wish to accept the Equipment, then this Agreement will automatically terminate
and neither Party will have any obligations under this Agreement; otherwise,
Buyer will pay to Seller the Purchase Price in accordance with Section 2.03.

 

Section 5.03  Equipment Installation.  Buyer is responsible for the installation
of the Equipment at Buyer’s facility at Buyer’s sole cost and expense, provided
that Seller shall provide engineering

 

--------------------------------------------------------------------------------

 

services to support the installation and validation necessary to setup the
Equipment to be fully operational at Buyer’s facility at no additional charge to
Buyer with the exception that Buyer agrees to cover all reasonable travel
expenses incurred by Seller under this Section 5.02.

 

Section 5.04  Public Announcements. Unless otherwise required by applicable law
or stock exchange requirements (based upon the reasonable advice of counsel),
neither party to this Agreement shall make any public announcements in respect
of this Agreement or the transactions contemplated hereby or otherwise
communicate with any news media without the prior written consent of the other
party (which consent shall not be unreasonably withheld or delayed), and the
parties shall cooperate as to the timing and contents of any such announcement.

 

Section 5.05  Transfer Taxes. All applicable transfer, and sales, and other such
Taxes (including any penalties and interest) incurred in connection with this
Agreement shall be borne and paid by Buyer when due. Each party shall, at its
own expense, timely file any applicable Tax Return or other document with
respect to such Taxes (and the parties shall cooperate with respect thereto as
necessary).

ARTICLE VI

 

DELIVERY AND TITLE

 

Section 6.01  Obligations of Buyer. Buyer agrees that they are responsible for
all and any damage occurring to Seller’s Facility, up to the amount of
twenty-seven thousand dollars ($27,000 USD) or other amount as agreed to in
writing by the parties, that occurs during the transfer of the Equipment from
Seller’s Facility to Buyer’s designated transit company. Buyer is responsible
for the dismantling, removal and transport of the Equipment from Seller’s
Facility at Buyer’s sole expense and cost.

 

Section 6.02  Delivery to Buyer. Seller shall deliver the Equipment to Buyer at
Seller’s Facility. Title to the Equipment passes to Buyer on the delivery by
Seller of the Equipment at Seller’s Facility. Risk of loss to the Equipment
passes to Buyer on the delivery by Seller of the Equipment at Seller’s Facility.
Buyer is responsible for all transportation costs associated with the transfer
and shipment of the Equipment from Seller’s Facility. After Buyer has issued its
Acceptance Notice pursuant to Section 5.02, Buyer shall accept delivery of the
Equipment and shall not reject or refuse acceptance of the Equipment for any
reason other than damage to the Equipment as a result of Seller’s negligence
that occurs after Buyer has issued its Acceptance Notice and prior to Buyer
dismantling and/or removing the Equipment from Seller’s facility. For the sake
of clarity, after Buyer has issued its Acceptance Notice and begins the process
of dismantling and/or removing the Equipment from Seller’s facility, Seller has
no further obligation, other than as set forth in Section 5.03, and Buyer
assumes any and all risk for any damage that occurs to the Equipment during the
dismantling and/or removal process. Buyer shall not reject or refuse acceptance
of the Equipment on the basis of damage that occurs to the Equipment during the
dismantling and/or removal process.

ARTICLE VII

 

INDEMNIFICATION

 

Section 7.01  Indemnification By Seller. Subject to the other terms and
conditions of this Article

 

--------------------------------------------------------------------------------

 

VII, Seller shall indemnify Buyer against, and shall hold Buyer harmless from
and against, any and all costs (including reasonable attorney’s fees and costs),
damages, expenses, losses, suits, claims and demands (“Losses”) incurred or
sustained by, or imposed upon, Buyer based upon, arising out of, with respect to
or stemming from third party claims arising from any breach of this Agreement by
Seller or from the negligence or willful misconduct of Seller; except to the
extent any such losses are the result of Buyer’s negligence or willful
misconduct.

 

Section 7.02  Indemnification By Buyer. Subject to the other terms and
conditions of this Article VII, Buyer shall indemnify Seller against, and shall
hold Seller harmless from and against, any and all Losses incurred or sustained
by, or imposed upon, Seller based upon, arising out of, with respect to stemming
from third party claims arising from any breach of this Agreement by Buyer or
from the negligence or willful misconduct of Buyer; except to the extent any
such losses are the result of Seller’s negligence or willful misconduct.

 

Section 7.03  Exclusive Remedies. EXCEPT AS SET FORTH IN THIS SECTION 7.03,
NEITHER PARTY SHALL HAVE ANY LIABILITY TO THE OTHER FOR ANY SPECIAL, INDIRECT OR
CONSEQUENTIAL DAMAGES OR LOSSES (WHETHER IN CONTRACT, TORT OR OTHERWISE).

ARTICLE VIII

 

MISCELLANEOUS

 

Section 8.01  Expenses. Except as otherwise expressly provided herein, all costs
and expenses, including, without limitation, fees and disbursements of counsel,
financial advisors and accountants, incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the party incurring
such costs and expenses.

 

Section 8.02  Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); (c) on the date sent by facsimile or
e-mail of a PDF document (with confirmation of transmission) if sent during
normal business hours of the recipient, and on the next Business Day if sent
after normal business hours of the recipient or (d) on the third (3rd) day after
the date mailed, by certified or registered mail, return receipt requested,
postage prepaid. Such communications must be sent to the respective parties at
the following addresses (or at such other address for a party as shall be
specified in a notice given in accordance with this Section8.02):

 

If to Seller:

 

INSYS Manufacturing, LLC

1333 S Spectrum Blvd., Suite 100

Chandler, Arizona 85286

E-mail: along@insysrx.com

Attention: Andrew G. Long; Chief Financial Officer

 

 

--------------------------------------------------------------------------------

 

with a copy to:

 

INSYS Therapeutics, Inc.

1333 S Spectrum Blvd., Suite 100

Chandler, Arizona 85286

Attention: General Counsel & Chief Legal Officer

 

If to Buyer:

 

RENAISSANCE LAKEWOOD, LLC

1200 Paco Way

Lakewood, New Jersey 08701

E-mail: eric.kaneps@renpharm.com

Attention: Sr. Director, Sales & Marketing

 

Section 8.03  Headings. The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.

 

Section 8.04  Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

Section 8.05  Entire Agreement. This Agreement constitute the sole and entire
agreement of the parties to this Agreement with respect to the subject matter
contained herein and therein, and supersede all prior and contemporaneous
representations, warranties, understandings and agreements, both written and
oral, with respect to such subject matter.

 

Section 8.06  Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. Neither party may assign its rights or obligations
hereunder without the prior written consent of the other party, which consent
shall not be unreasonably withheld or delayed. No assignment shall relieve the
assigning party of any of its obligations hereunder.

 

Section 8.07  No Third Party Beneficiaries. This Agreement is for the sole
benefit of the parties hereto and their respective successors and permitted
assigns and nothing herein, express or implied, is intended to or shall confer
upon any other Person or entity any legal or equitable right, benefit or remedy
of any nature whatsoever under or by reason of this Agreement.

 

Section 8.08  Amendment and Modification; Waiver. This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by each
party hereto. No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving. No waiver by any party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

 

Section 8.09  Governing Law. This Agreement shall be governed by and interpreted
in accordance

 

--------------------------------------------------------------------------------

 

with laws of the State of Delaware, without giving effect to any conflict of
laws provisions.

 

Section 8.10  Specific Performance. The parties agree that irreparable damage
may occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the parties shall be entitled to seek specific
performance of the terms hereof, in addition to any other remedy to which they
are entitled at law or in equity.

 

Section 8.11  Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

 

Section 8.12  Force Majeure. Any delay or failure of either Party to perform its
obligations under this Agreement will be excused to the extent that the delay or
failure was caused directly by an event beyond such Party's control, without
such Party's fault or negligence and that by its nature could not have been
foreseen by such Party or, if it could have been foreseen, was unavoidable
(which events may include natural disasters, embargoes, explosions, riots, wars
or acts of terrorism) (each, a "Force Majeure Event"). Each Party shall give the
other Party prompt written notice of any event or circumstance that is
reasonably likely to result in a Force Majeure Event, and the anticipated
duration of such Force Majeure Event. Each Party shall use all diligent efforts
to end the Force Majeure Event, ensure that the effects of any Force Majeure
Event are minimized and resume full performance under this Agreement.

 

[Signature page follows:]


 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date by their respective officers thereunto duly authorized.

 

 

 

INSYS MANUFACTURING, LLC

 

 

 

By_____________________

Name:  Andrew Long

Title:   Chief Financial Officer

 

 

 

 

RENAISSANCE LAKEWOOD, LLC

 

 

 

By_____________________

Name: Serge Maltais

Title:  President and Chief Executive Officer

 

 




 

--------------------------------------------------------------------------------

 

SCHEDULE A – EQUIPMENT

[The information contained in this schedule has been excluded because it is both
(i) not material and (ii) would be competitively harmful if publicly disclosed]

 

 